     Case: 4:21-cv-00499-JMB Doc. #: 8 Filed: 05/06/21 Page: 1 of 3 PageID #: 86




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


RICHARD EARL BROWN                              )
                                                )
        Plaintiff,                              )    Case#: 4:21-cv-00499-JMB
v.                                              )
                                                )
                                                )
KEVIN M. BARONI                                 )
                                                )
        Defendant.                              )


          DEFENDANT KEVIN BARONI’S MOTION TO STAY PROCEEDINGS

        COMES NOW Defendant, Kevin Baroni (hereinafter “Defendant”), by and through

counsel and respectfully requests this Court issue an Order staying this civil action pending final

resolution of the criminal prosecution pending against him. In support of this motion, Defendant

states as follows:

        1.        On November 2, 2020 an Information was filed in the Twenty Second Judicial

Circuit for the State of Missouri charging Defendant with one count of Kidnapping in the 3nd

degree and one count of Stealing (State of Missouri v. Kevin M Baroni, Cause No. 2022-

CR01842). Specifically, Count 1 of the Complaint alleges that on or about November 5, 2019,

Defendant knowingly restrained Plaintiff Richard Earl Brown (hereinafter “Plaintiff”) unlawfully

and without his consent. Count II alleges Defendant appropriated more than one hundred dollars

in currency from Plaintiff with the purpose of depriving him thereof. A genuine and authentic

copy of the Information is attached hereto as Exhibit A.

             2. These charges remain pending.
   Case: 4:21-cv-00499-JMB Doc. #: 8 Filed: 05/06/21 Page: 2 of 3 PageID #: 87




       3.      On February 4, 2021, Plaintiff filed suit against Defendant in the 22nd Judicial

Circuit Court, State of Missouri, in Richard Earl Brown v. Kevin M. Baroni, Cause No. 2122-

CC00279. Plaintiff’s Petition asserts violations of his civil rights under 42 U.S.C. §1983, §1988

and the Fourth Amendment to the United States Constitution. Specifically, Plaintiff alleges on or

about November 5, 2019, Defendant, an off-duty police officer, illegally detained him and stole

$220 from him.

         4. Defendant removed the lawsuit to this Court on April 29, 2021.

         5. The criminal prosecution and the claims alleged in this matter arise out of the same

facts and involve identical issues and witnesses.

         6. Defendant will suffer substantial, irreparable harm if this case proceeds and he is

forced to choose between asserting and preserving his constitutional right against self-

incrimination and defending himself in this matter by responding to discovery and testifying.

         7. Defendant incorporates by reference the accompanying memorandum in support of

his motion to stay.

       WHEREFORE, Defendant Kevin Baroni, respectfully requests that this Court issue an

Order staying this case pending the final resolution of the state criminal prosecution now pending

in the Associate Circuit Court for the City of St. Louis and for any and other further relief as the

Court deems appropriate and necessary.
    Case: 4:21-cv-00499-JMB Doc. #: 8 Filed: 05/06/21 Page: 3 of 3 PageID #: 88



                                                      Respectfully submitted,

                                                      MILLIKAN LAW OFFICE, LLC


                                              By:     /s/ Brian P. Millikan__________
                                                      Brian P. Millikan, #50900MO
                                                      12180 Old Big Bend Road
                                                      Kirkwood Missouri 63122
                                                      (314) 621-0622 (Telephone)
                                                      (866) 640-0289 (Telefacsimile)
                                                      bmillikan@millikanlaw.com
                                                      ATTORNEY FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

        Certificate of Service Signature of the foregoing is also certification that the foregoing was
filed electronically with the Clerk of the United States District Court for the Eastern District of
Missouri to be served by operation of the electronic filing system upon the parties of record, this
6th day of May, 2021.

                                               _/s/ Brian P. Millikan____
